Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated November 23rd, 2020 responding to the Office Action provided in the rejection of claims 1-20. 
Claims 7, 15, 18, 20, and 21 have been amended.
Claims 1-21 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 9, 17, 19, and 21 are in independent form.
Claim 21 has been indicated allowable.
Claims 1-20 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Adler does not describe computing a set of results that represent outputs from the edited source and storing that set for use by subsequently added source code when performing a subsequent evaluation operation. (See Remarks, page 11).
Further, Adler and Stall do not disclose the addition of "subsequently added source code” which use the stored “third set of results” when performing a subsequent evaluation. In paragraph 50 of Adler, there is no such disclosure, and there is no such disclosure in Stall. (See Remarks, page 11).
With respect to the rejections of claims 3 and 11, Applicant submits that neither Adler nor Stall disclose the limitations of claims 3 or 11. Neither reference describes computing a (fourth) set of results from the execution of the second set of source code based on the third set of results. (See Remarks, page 11).
With respect to claim 17, these references do not disclose the limitation: “storing results of execution of the edited source code for use in subsequent REPL operations.” (See Remarks, page 11).
The combination of Adler and Stall also fails to disclose the limitation, in claim 19: “receiving a second set of source code and performing a REPL operation on the second set of source code using the first set of results without executing the first set of source code again.” (See Remarks, page 12).
Hertweck does not describe computing a fourth set of results (e.g. results for a second line of source code after the first line of source code was edited to product  Hence the rejections of claims 4-6 and 12-14 should be withdrawn. (See Remarks, page 12).
Applicant submits that Drukman fails to disclose “displaying, in the integrated development environment, an indicator that indicates what source code has not been submitted to the compiler for execution.” Drukman clearly fails to teach this limitation, and the other references also fail to disclose this indicator. Therefore, the rejections of claims 7-8 and 15-16 should be withdrawn and these claims should be allowed. (See Remarks, page 12).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on November 23rd, 2020 have been fully considered but they are not persuasive. For example:
Applicant contends, Adler does not describe computing a set of results that represent outputs from the edited source and storing that set for use by subsequently added source code when performing a subsequent evaluation operation. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). As set forth in the previous office action, examiner relied upon Stall to disclose the “computing a set of results that represent outputs from the edited source when performing a subsequent evaluation operation” feature in at least FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204). For example, a user can enter text 121 (e.g., a portion of script code) at normal input module 104. Normal input module 104 can send text 121 to user program 102 and listener 107 can receive text 121. Listener 107 can dispatch text 121 to user code 108. Text 121 can be executed in the context of user code 108. Execution of text 121 can generate results 122 (e.g., ‘On complete’, ‘break’, etc.). Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (Emphasis added – See par. [0035]). It should be noted that examiner did not rely upon Stall to teach “storing the set of results” feature, instead relied upon Adler for this feature.
Applicant contends, Adler and Stall do not disclose the addition of “subsequently added source code” which use the stored “third set of results” when performing a subsequent evaluation. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re storing the set of results for used” in at the par. [0053] “In some embodiments, different instances of code differ by a change made by a user. For example, a user may edit source code and store the original version in a first record and store the new version in a second record.” (Emphasis added). Therefore, Stall in view of Adler encompass the claimed limitation.
Applicant contends, neither reference describes “computing a (fourth) set of results from the execution of the second set of source code based on the third set of results” in claim 3. Examiner respectfully disagrees because as set forth in the previous office action Stall disclose in FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204). For example, a user can enter text 121 (e.g., a portion of script code) at normal input module 104. Normal input module 104 can send text 121 to user program 102 and listener 107 can receive text 121. Listener 107 can dispatch text 121 to user code 108. Text 121 can be executed in the context of user code 108. Execution of text 121 can generate results 122 (e.g., ‘On complete’, ‘break’, etc.). Results 122 can be sent to debugger 101. Normal input module 104 can receive results Similar REPL iterations based on other entered text can occur.” (Emphasis added – See par. [0035]). It should be noted that the evaluation performed based on the iteration process, therefore, a new set of results will be outputted after each iteration.
Applicant contends, these references do not disclose the limitation: “storing results of execution of the edited source code for use in subsequent REPL operations” in claim 17. See Answers to (a) and (b) above.
Applicant contends, he combination of Adler and Stall also fails to disclose “receiving a second set of source code and performing a REPL operation on the second set of source code using the first set of results without executing the first set of source code again” in claim 19. See Answers to (a) and (b) above
Applicant contends, Hertweck does not describe “computing a fourth set of results” (e.g. results for a second line of source code after the first line of source code was edited to product third results from which the fourth set of results is derived), and Hertweck does not describe such fourth set being computed “without compiling the second set of source code” in claim 4. (See Remarks, page 12). In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). As set forth in the previous office action, examiner relied upon Stall to disclose the limitation “computing a fourth set of results” (Also See Answer (c) above) and relied upon Hertweck to reject the feature “without compiling the second set of source code”  such as, “Receipt of another user input (e.g. one executed by the user of the business without requiring compilation of the changed code, deployment of the modified business application, execution of the deployed business application” (Emphasis added –See par. [0026])).”
Applicant contends, Drukman fails to disclose “displaying, in the integrated development environment, an indicator that indicates what source code has not been submitted to the compiler for execution” in claim 7. Examiner respectfully disagrees because the claim language used the word “OR”, therefore, examiner relied upon Drukman to reject “displaying, in the integrated development environment, an indicator that indicates what source code has been submitted to the compiler for execution” (Emphasis added) as set forth in the previous office action in FIG. 1 and associated text, such as, “In one embodiment a back-end compiler 124 can further compile the intermediate expression 122 of the graphically displayed data into an expression 126A usable by compiled and executable instructions of the application process 152. For example, a literal value 112 associated with image data can be further processed into an expression 126A containing a data representation 128 specific to the underlying image data (e.g., (NSData *) UllmagePNGRepresentation(dataName) for data in the Portable Network Graphics (PNG) format). The expression 126A may be transmitted via a form of inter-process communication (IPC) (e.g., IPC 130) into the interactively developed application 150 as an expression 126B for use in the insertion or modification of data used by the executable instructions of the application process 152. For example, 

Examiner finds that Applicant’s arguments are not persuasive, as addressed under Prior Art’s Argument – Rejections section above. The rejections to all the claims have been maintained with further clarification presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Stall (U.S. Publication No. 2011/0307872 – hereinafter, Stall) in view of Adler (U.S. Publication No. 2014/0201236 – hereinafter, Adler).
Regarding claim 1:
Stall discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising: 
receiving a first set of source code (“For each iteration user entered text representing user code for the script is received.” (See par. [0005]). FIG. 2 – 202 and associated text, such as, “receiving some representation of user code for the script (act 202).” (See par. [0035])); 
computing a first set of results that represent outputs from execution of the first set of source code and [[storing the first set of results for use by subsequently added source code]] when performing an evaluation operation (“dispatching the user entered text to an evaluator thread to execute the user code. Results of executing the user code are received from the evaluator thread” (See par. [0005]). FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204). For example, a user can enter text 121 (e.g., a portion of script code) at normal input module 104. Normal input module 104 can send text 121 to user program 102 and listener 107 can receive text 121. Listener 107 can dispatch text 121 to user code 108. Text 121 can be executed in the context of user code 108. Execution of text 121 can generate results 122 (e.g., ‘On complete’, ‘break’, etc.). Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (Emphasis added – See par. [0035]); 
receiving a second set of source code, (FIG. 2 and associated text, such as, “Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (See par. [0035])) [[the second set of source code being subsequently added after the first set of source code]]; 
computing a second set of results that represent outputs from execution of the second set of source code, the second set of results based on the stored first set of results (FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204). For example, a user can enter text 121 (e.g., a portion of script code) at normal input module 104. Normal input module 104 can send text 121 to user program 102 and listener 107 can receive text 121. Listener 107 can dispatch text 121 to user code 108. Text 121 can be executed in the context of user code 108. Execution of text 121 can generate results 122 (e.g., ‘On complete’, ‘break’, etc.). Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (Emphasis added – See par. [0035])); 
But, Stall does not explicitly teach:
storing the first set of results for use by subsequently added source code;
the second set of source code being subsequently added after the first set of source code;
receiving a request to edit source code in the first set of source code; 
compiling the edited first set of source code and computing a third set of results that represent outputs from execution of the edited first set of source code and storing the third set of results for use by subsequently added source code when performing a subsequent evaluation operation.
However, Adler discloses:
storing the first set of results for use by subsequently added source code (“In some embodiments, different instances of code differ by a change made by a user. For example, a user may edit source code and store the original version in a first record and store the new version in a second record.” (Emphasis added – See par. [0053]));
the second set of source code being subsequently added after the first set of source code (“When several pieces of source code are presented to the user at the same time, the results of queries to the database including the source code may be appended together such that the source code is presented as a continuous body of human-readable text.” (See par. [0049]));
receiving a request to edit source code in the first set of source code (“When several pieces of source code are presented to the user at the same time, the results of ; 
compiling the edited first set of source code and computing a third set of results that represent outputs from execution of the edited first set of source code and storing the third set of results for use by subsequently added source code when performing a subsequent evaluation operation (“If the source code is edited, Code Management Logic 180 is configured to store the edited source code. This storage may be in a file or in a database. Code Management Logic 180 is further configured to compile the edited source code and store the compiled source code in Database 140. The source code may be compiled in its entirety or in a piecemeal fashion. For example, if only one piece of source code was retrieved from a database and edited, then only this piece of source code may be recompiled and stored, in the compiled form, in Database 140.” (See pars. [0047] – [0050]). “In some embodiments, different instances of code differ by a change made by a user. For example, a user may edit source code and store the original version in a first record and store the new version in a second record.” (Emphasis added – See par. [0053])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adler into the teachings of Stall because that would have provided technique to store executable code at a granularity such that individual functions are located in different data records of the database and allowed for the executable code to be managed, modified or otherwise manipulated at the function level rather than at the file level as suggested by Adler (See par. [0012]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Adler further discloses wherein the first set of source code and the second set of source code are received by a source code editor in an integrated development -28-environment for developing (“The source code is then edited by a user, optionally via a browser interface.” (See par. [0125])) and compiling one or more computer programs and wherein the first set of source code is a line of source code (“Code Management Logic 180 is further configured to compile the edited source code and store the compiled source code in Database 140.” (See par. [0047])).

Regarding claim 3:
The rejection of claim 1 is incorporated, Stall further discloses wherein the method further comprises: computing a fourth set of results that represent outputs from execution of the second set of source code based on the third set of results and wherein the evaluation operation is a read-evaluate-print-loop (REPL) operation and the subsequent evaluation operation is a REPL operation (“Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204). For example, a user can enter text 121 (e.g., a portion of script code) at normal input module 104. Normal input module 104 can send text 121 to user program 102 and listener 107 can receive text 121. Listener 107 can dispatch text 121 to user code 108. Text 121 can be executed in the context of user code 108. Execution of text 121 can generate results 122 (e.g., ‘On complete’, ‘break’, etc.). Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (Emphasis added – See par. [0035])).
Regarding claim 9:
This is a method version of the rejected non-transitory machine readable medium version of claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 17:
Stall discloses a method in an integrated development environment for developing a computer program, the method comprising: 
receiving source code  (“For each iteration user entered text representing user code for the script is received.” (See par. [0005]). FIG. 2 – 202 and associated text, such as, “receiving some representation of user code for the script (act 202).” (See par. [0035])) and performing read-evaluate-print-loop (REPL) operations as the source code is received (FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204)… Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (See par. [0035]))); 
But, Stall does not explicitly teach:
receiving edits in source code for which REPL operations have been performed and compiling, by a compiler, the edited source code;
storing results of execution of the edited source code for use in subsequent REPL operations .
However, Adler discloses:
receiving edits in source code for which REPL operations have been performed (“When several pieces of source code are presented to the user at the same time, the results of queries to the database including the source code may be appended together such that the source code is presented as a continuous body of human-readable text. Code Management Logic 180 is optionally configured to present the source code to a user within an editing environment so that the source code can be modified by the user” (See par. [0049])) and compiling, by a compiler, the edited source code (“If the source ; 
storing results of execution of the edited source code for use in subsequent REPL operations (“In some embodiments, different instances of code differ by a change made by a user. For example, a user may edit source code and store the original version in a first record and store the new version in a second record.” (Emphasis added – See par. [0053])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adler into the teachings of Stall because that would have provided technique to store executable code at a granularity such that individual functions are located in different data records of the database and allowed for the executable code to be managed, modified or otherwise manipulated at the function level rather than at the file level as suggested by Adler (See par. [0012]).

Regarding claim 19:
Stall discloses a method in an integrated development environment for developing a computer program, the method comprising: 
receiving a first set of source code  (“For each iteration user entered text representing user code for the script is received.” (See par. [0005]). FIG. 2 – 202 and associated text, such as, “receiving some representation of user code for the script (act 202).” (See par. [0035])); 
compiling the first set of source code and [[storing a first set of results from the execution of the first set of source code for use by subsequently added source code]] when performing a read-evaluate-print-loop (REPL) operation (FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204)… Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (See par. [0035]));
But, Stall does not explicitly teach:
storing a first set of results from the execution of the first set of source code for use by subsequently added source code
receiving a second set of source code and performing a REPL operation on the second set of source code using the first set of results without executing the first set of source code again.
However, Adler discloses:
storing a first set of results from the execution of the first set of source code for use by subsequently added source code (“In some embodiments, different instances of code differ by a change made by a user. For example, a user may edit source code and store the original version in a first record and store the new version in a second record.” (Emphasis added – See par. [0053]))
receiving a second set of source code and performing a REPL operation on the second set of source code using the first set of results without executing the first set of source code again (“When several pieces of source code are presented to the user at the same time, the results of queries to the database including the source code may be appended together such that the source code is presented as a continuous body of human-readable text. Code Management Logic 180 is optionally configured to present the source code to a user within an editing environment so that the source code can be modified by the user” (See par. [0049])) and compiling, by a compiler, the edited source code (“If the source code is edited, Code Management Logic 180 is configured to store the edited source code. This storage may be in a file or in a database. Code Management Logic 180 is further configured to compile the edited source code and store the compiled source code in Database 140. The source code may be compiled in its entirety or in a piecemeal fashion. For example, if only one piece of source code was retrieved from a database and edited, then only this piece of source code may be recompiled and stored, in the compiled form, in Database 140.” (See pars. [0047] – [0050])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adler into the .

Claims 4-6 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Stall in view of Adler as applied to claims 1 and 9 above and further in view Hertweck (U.S. Publication No. 2014/0380272 – hereinafter, Hertweck).
Regarding claim 4:
The rejection of claim 3 is incorporated, but, Stall and Adler do not explicitly:
wherein the fourth set of results are computed without compiling the second set of source code. 
However, Hertweck discloses:
wherein the fourth set of results are computed without compiling the second set of source code (“Receipt of another user input (e.g. one executed by the user of the business application inspection and modification environment) can cause resumption of operation of the business application such that the application code 302 that is changed, added to, deleted, or otherwise modified via the inspection and modification window 102 can be tested immediately without requiring compilation of the changed code, deployment of the modified business application, execution of the deployed business application” (Emphasis added – See par. [0026])). 


Regarding claim 5:
The rejection of claim 4 is incorporated, but Stall does not disclose:
wherein the second set of results are computed without executing the first set of source code after storing the first set of results.
However, Adler discloses:
wherein the second set of results are computed without executing the first set of source code after storing the first set of results (“If the source code is edited, Code Management Logic 180 is configured to store the edited source code. This storage may be in a file or in a database. Code Management Logic 180 is further configured to compile the edited source code and store the compiled source code in Database 140. The source code may be compiled in its entirety or in a piecemeal fashion. For example, if only one piece of source code was retrieved from a database and edited, then only this piece of source code may be recompiled and stored, in the compiled form, in Database 140.” (See pars. [0047] – [0050])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adler into the 

Regarding claim 6:
The rejection of claim 5 is incorporated, Stall further discloses wherein the first set of source code and the second set of source code are received by a source code editor that is part of an integrated development environment that also includes a compiler [[that compiles the edited first set of source code]], and the integrated development environment performs the REPL operations and displays the first set of results, the second set of results, the third set of results and the fourth set of results  (FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204)… Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (See par. [0035])).

compiler that compiles the edited first set of source code
However, Adler discloses:
compiler that compiles the edited first set of source code (“If the source code is edited, Code Management Logic 180 is configured to store the edited source code. This storage may be in a file or in a database. Code Management Logic 180 is further configured to compile the edited source code and store the compiled source code in Database 140. The source code may be compiled in its entirety or in a piecemeal fashion. For example, if only one piece of source code was retrieved from a database and edited, then only this piece of source code may be recompiled and stored, in the compiled form, in Database 140.” (See pars. [0047] – [0050])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adler into the teachings of Stall because that would have provided technique to store executable code at a granularity such that individual functions are located in different data records of the database and allowed for the executable code to be managed, modified or otherwise manipulated at the function level rather than at the file level as suggested by Adler (See par. [0012]).

Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 13:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 14:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Claims 7-8, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Stall in view of Adler and Hertweck as applied to claims 6 and 14 above and further in view Drukman et al. (U.S. Publication No. 2017/0123762 – hereinafter, Drunkman – IDS filed on 05/28/2019).
Regarding claim 7:
The rejection of claim 6 is incorporated, but Stall does not explicitly teach:
displaying, in the integrated development environment, an indicator that indicates what source code has or has not been submitted to the compiler for compilation.
However, Drukman discloses:
displaying, in the integrated development environment, an indicator that indicates what source code has been submitted to the compiler for compilation (FIG. 1 and associated text, such as, “In one embodiment a back-end compiler 124 can further compile the intermediate expression 122 of the graphically displayed data into an expression 126A usable by compiled and executable instructions of the application process 152. For example, a literal value 112 associated with image data can be further .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drukman into the teachings of Stall and Adler because that would have provided an interactive development environment in which each statement of program code is interactively evaluated and displayed as the program code is entered into the editor of the IDE and enabled experimentation with algorithms and system APIs as in a standard development environment while providing the benefit of automatic evaluation of expressions with automatic display of the results as suggested by Drukman (See par. [0020]).

Regarding claim 8:
The rejection of claim 7 is incorporated, but, Stall does not explicitly teach:
receiving a selection within the source code editor to compile only a portion of the source code in the source code editor.
However, Adler discloses:
receiving a selection within the source code editor to compile only a portion of the source code in the source code editor (“If the source code is edited, Code Management Logic 180 is configured to store the edited source code. This storage may be in a file or in a database. Code Management Logic 180 is further configured to compile the edited source code and store the compiled source code in Database 140. The source code may be compiled in its entirety or in a piecemeal fashion. For example, if only one piece of source code was retrieved from a database and edited, then only this piece of source code may be recompiled and stored, in the compiled form, in Database 140.” (See pars. [0047] – [0050])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adler into the teachings of Stall because that would have provided technique to store executable code at a granularity such that individual functions are located in different data records of the database and allowed for the executable code to be managed, modified or otherwise manipulated at the function level rather than at the file level as suggested by Adler (See par. [0012]).
Regarding claim 15:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Claims 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Stall in view of Adler as applied to claims 17 and 19 above and further in view Drukman et al. (U.S. Publication No. 2017/0123762 – hereinafter, Drunkman – IDS filed on 05/28/2019).
Regarding claim 18:
The rejection of claim 17 is incorporated, but Stall and Adler do not explicitly teach:
displaying, in the integrated development environment, an indicator that indicates what source code has or has not been submitted to the compiler for compilation.
However, Drukman discloses:
displaying, in the integrated development environment, an indicator that indicates what source code has been submitted to the compiler for compilation (FIG. 1 and associated text, such as, “In one embodiment a back-end compiler 124 can further compile the intermediate expression 122 of the graphically displayed data into an expression 126A usable by compiled and executable instructions of the application process 152. For example, a literal value 112 associated with image data can be further processed into an expression 126A containing a data representation 128 specific to the underlying image data (e.g., (NSData *) UIImagePNGRepresentation(dataName) for .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drukman into the teachings of Stall and Adler because that would have provided an interactive development environment in which each statement of program code is interactively evaluated and displayed as the program code is entered into the editor of the IDE and enabled experimentation with algorithms and system APIs as in a standard development environment while providing the benefit of automatic evaluation of expressions with automatic display of the results as suggested by Drukman (See par. [0020]).

Regarding claim 20:
The rejection of claim 19 is incorporated, Stall further comprises: [[displaying, in the integrated development environment, an indicator that indicates what source code has or has not been submitted to a compiler for compilation]], and wherein the integrated development environment (IDE) includes the compiler and a source code editor and the IDE performs one or more REPL operations (FIG. 2 and associated text, such as, “Method 200 includes an act of using a read-evaluate-print-loop in a normal input state to compile and debug the script (act 201). For example, normal input module 104, listener 107, and user code 108 can interoperate providing REPL functionality. Act 201 includes one or more read evaluate print iterations of: an act of receiving some representation of user code for the script (act 202), an act of sending the representation of the user code to a listener in the user process (act 203), and an act of receiving results of executing the user code from the evaluator thread (act 204)… Results 122 can be sent to debugger 101. Normal input module 104 can receive results 122. Similar REPL iterations based on other entered text can occur.” (See par. [0035])).
But Stall does not explicitly teach:
displaying, in the integrated development environment, an indicator that indicates what source code has or has not been submitted to a compiler for compilation;
However, Drukmen discloses:
displaying, in the integrated development environment, an indicator that indicates what source code has been submitted to a compiler for compilation (FIG. 1 and associated text, such as, “In one embodiment a back-end compiler 124 can further compile the intermediate expression 122 of the graphically displayed data into an expression 126A usable by compiled and executable instructions of the application process 152. For example, a literal value 112 associated with image data can be further processed into an expression 126A containing a data representation 128 specific to the underlying image data (e.g., (NSData *) UIImagePNGRepresentation(dataName) for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drukman into the teachings of Stall and Adler because that would have provided an interactive development environment in which each statement of program code is interactively evaluated and displayed as the program code is entered into the editor of the IDE and enabled experimentation with algorithms and system APIs as in a standard development environment while providing the benefit of automatic evaluation of expressions with automatic display of the results as suggested by Drukman (See par. [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 22nd, 2021